Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 10, 2016

                                             No. 04-16-00512-CV

                                              IPSECURE, INC.,
                                                  Appellant

                                                        v.

                                           James E. CARRALES,
                                                 Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-02257
                             Honorable Peter A. Sakai, Judge Presiding


                                                ORDER
        On August 8, 2016, the trial court signed an order entitled “Order on Temporary
Injunction (Second Temporary Injunction),” requiring appellant IPSecure, Inc. to pay appellee
Jesse Carrales bi-monthly salary and car payments as well as dental and vision insurance until
October 17, 2016, the current date set for a pending trial on the merits.1 On August 10, 2016,
appellant filed in this court an emergency motion for temporary stay of the second temporary
injunction as well as a motion challenging the trial court’s August 8, 2016 order, which also
denied its request to increase bond, or in the alternative, supersede the enforcement of the second
temporary injunction.

       After review, we GRANT appellant’s motion for temporary stay of the August 8, 2016
order and ORDER the trial court’s August 8, 2016 order stayed until further order of this court.
Appellant’s underlying motion challenging the trial court’s denial of its request to increase the
bond, or in the alternative, supersede the enforcement of the second temporary injunction
remains pending in this Court. We further ORDER appellee to file in this court on or before
August 22, 2016 a response to appellant’s pending motion.

       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.


1
  In a letter dated August 8, 2016, appellee requests such payments to begin on August 15, 2016, and in the event,
appellant does not make such payments, he will file a motion seeking to enforce the August 8, 2016 order.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court